TRAYNOR, J.
Lewis Warren Smith died on May 28, 1945, leaving a holographic will dated April 7, 1942. By his will he bequeathed “to my wife the sum of Five Dollars” and $500 to the widows’ and orphans’ fund of a lodge of Masons, and left the residue of his estate to the Branford Baptist Church of Connecticut.
Amy Edith Smith, respondent, filed a claim against the estate alleging that she is the widow of the testator. She claims that she is entitled to two-thirds of the estate on the ground that charitable bequests under section 41 of the Probate Code may not collectively exceed one-third of the estate as against the spouse of the decedent.
It is undisputed that respondent married the testator in January, 1926, and that they lived together until 1932 or 1933. It is also undisputed that in November, 1938, respondent entered into a marriage ceremony with Ralph N. Nichols, with whom she lived until May 13, 1945. After evidence was introduced relating to the marital status of respondent, the probate court found that respondent was the widow of the testator, and entered a decree of distribution, ordering that two-thirds of the residue of the estate be distributed to her. After completion of the hearing in the probate proceedings but before the entry of the decree, Ralph N. Nichols, who had previously commenced a divorce action against respondent, filed an amended complaint, in which he requested an annulment on the ground that at the time of respondent’s marriage to him she was married to the testator. Neither Nichols nor respondent testified in the annulment proceeding, which was held five days after the entry of the decree of distribution in the probate proceeding. Counsel for Nichols introduced the record of the decree, whereupon the annulment was granted. *281The Branford Baptist Church appeals from the decree of distribution.
It is well established that when a person has entered into two successive marriages, a presumption arises in favor of the validity of the second marriage, and the burden is upon the party attacking the validity of the second marriage to prove that the first marriage had not been dissolved by the death of a spouse or by divorce or had not been annulled at the time of the second marriage. (Hunter v. Hunter, 111 Cal. 261 [43 P. 756, 52 Am.St.Rep. 180, 31 L.R.A. 411]; Wilcox v. Wilcox, 171 Cal. 770, 774 [155 P. 95]; Estate of Pusey, 173 Cal. 141, 143 [159 P. 433]; Estate of Hughson, 173 Cal. 448, 452 [160 P. 548]; Hamburgh v. Hys, 22 Cal. App.2d 508, 509 [71 P.2d 301]; Immel v. Dowd, 6 Cal.App.2d 145, 147 [44 P.2d 373].) That burden is sustained if the evidence, in the light of all reasonable inferences therefrom, shows that the first marriage was not so dissolved or annulled. (Williams v. Williams, 63 Wis. 58, 66 [23 N.W. 110, 53 Am. St.Rep. 253]; Turner v. Williams, 202 Mass. 500, 505 [89 N.E. 110, 24 L.R.A. N.S. 1199]; Schmisseur v. Beatrie, 147 Ill. 210, 217 [35 N.E. 525]; Cole v. Cole, 153 Ill. 585, 587 [38 N.E. 703]; Barnes v. Barnes, 90 Iowa 282, 285 [57 N.W. 851]; Colored Knights of Pythias v. Tucker, 92 Miss. 501, 509 [46 So. 51]; Brokeshoulder v. Brokeshoulder, 84 Okla. 249 [204 P. 284, 288, 34 A.L.R. 441].) “There can be no absolute presumption against the continuance of the life of one party to a marriage, in order to establish the innocence of the other party to a subsequent marriage; much less can there be a rigid presumption of a dissolution of the first marriage by divorce, in order to make out such innocence. . . . In any particular case, the question must be determined, like any other question of fact, upon a consideration of the attending facts and circumstances, and such inferences as fairly and reasonably flow therefrom.” (1 Jones, Commentaries on Evidence, 103-104.)
The question, therefore, is whether there was substantial evidence to support the finding of the probate court that respondent was the wife of the testator at the time of his death. Respondent testified that before her marriage to Nichols in 1938 she and Nichols visited the testator in a town near Taft, California; that the testator informed her that he had obtained a divorce and that the divorce papers were in his safe deposit box. Respondent entered into a marriage cere*282money with Nichols in reliance upon this information. Respondent further testified that after the death of the testator she made investigations in San Francisco, where she supposed that he had resided, and in Los Angeles, where she and the testator were married, but was unable to find any record of a divorce dissolving their marriage; she made similar investigations in Lake County, where the testator maintained a place for camping, and in Reno, Nevada, but no record of a divorce was discovered. Counsel for the executor stated that he had “examined the divorce records of a number of counties,” but was unable to find any record of divorce in an action involving respondent and the testator. After the probate court had granted a continuance for the purpose of permitting further search, counsel for appellant made an investigation of divorce records in California. He stated that he had received reports from 56 of the 58 counties of the state, showing no record of a divorce between respondent and the testator. Respondent testified that she did not receive any divorce papers or any notice of a divorce action from the testator. Although this testimony may not in itself be sufficient, it is persuasive when considered with other evidence that respondent’s marriage' to the testator had not been dissolved by divorce.
The trial court could reasonably infer that had an annulment been secured the existence of such a decree would have been discovered in the search of records of the various counties of the state. Moreover, the provision in the will by which the testator bequeathed $5.00 “to my wife” precludes the conclusion that he had secured either a divorce or an annulment from respondent. Since there is no evidence that the testator had married again, the probate court could reasonably infer that he was referring to respondent by that provision.
Appellant contends that it was error for the probate court to exclude certain oral declarations of the testator. Appellant made an offer of proof to show by the testimony of three disinterested witnesses, who were close friends of the testator living in San Francisco, that the testator had made repeated statements that he was divorced from respondent and that she was his “ex-wife.” Declarations of a deceased person in respect to his relationship to any person are admissible as an exception to the hearsay rule. (Code Civ. Froc., § 1890(4); Estate of Friedman, 178 Cal. 27, 35 [172 P. 140]; Estate of Morgan, 203 Cal. 569, 576 [265 P. 241]; Estate of Strong, 54 Cal.App.2d 604, 608-609 [129 P.2d 493],.) Declara*283tions of the testator regarding his relationship to respondent were, therefore, admissible.  The refusal to admit them, however, was not prejudicial, for respondent had previously testified to a similar declaration made to her by the testator. The probate court in deciding that the marriage was not dissolved may have concluded, in view of the other evidence, that the testator made such statements under a mistaken belief that he had taken all the necessary steps in obtaining a divorce.
In order to show that no divorce or annulment had been obtained it is not necessary to prove that an examination was made of the public records of jurisdictions other than those in which the parties to the marriage were domiciled. (Clendenning v. Parker, 69 Cal.App. 685, 686 [231 P. 765]; Schmisseur v. Beatrie, supra, 147 Ill. 210, 217; Barnes v. Barnes, supra, 90 Iowa 282, 285; see Immel v. Dowd, supra, 6 Cal.App.2d 145, 147.) It appears from the evidence that after his marriage with respondent, the testator entered the garage business in Los Angeles and that in 1938 he was living near Taft, California. He maintained a camping place in Lake County and died in San Francisco in 1945. Although this evidence does not account for every place where the testator resided during the years following his separation from respondent, it is sufficient to support a reasonable inference that he was domiciled in California from the time of his separation from respondent until the time of his death. Appellant concedes that the testator was domiciled in San Francisco during this period. The offer of proof made by appellant for the purpose of admitting certain declarations of the testator showed that the testator had maintained his headquarters since 1930 at the Class A Garage in San Francisco, where he usually returned at the end of each fishing season; and that he lived at a near by hotel, where he had always received his mail.
The judgment is affirmed.
Gibson, C. J., Shenk, J., Edmonds, J., Carter, J., and Spence, J., concurred.